         Case 4:19-cv-03533-DMR Document 38 Filed 01/22/20 Page 1 of 8



 1   COURTNEY C. HILL (SBN: 210143)
     cchill@grsm.com
 2   SYLVIA JOO (SBN: 308236)
     sjoo@grsm.com
 3   GORDON REES SCULLY           MANSUKHANI, LLP
     633 West Fifth Street, 52nd Floor
 4   Los Angeles, CA 90071
     Telephone: (213) 576-5000
 5   Facsimile: (213) 680-4470
 6 Attorneys for Defendants
   OXFORD HEALTH INSURANCE, INC.
 7 and UNITEDHEALTHCARE INSURANCE COMPANY

 8 ANTHONY F. MAUL (SBN: 314188)
   afmaul@maulfirm.com
 9 THE MAUL FIRM, P.C.
   101 Broadway, Suite 3A
10 Oakland, CA 94607
   Telephone: (510) 496-4477
11 Facsimile: (929) 900-1710

12   Attorney for Plaintiff
     CALIFORNIA SPINE AND NEUROSURGERY INSTITUTE
13

14                         UNITED STATES DISTRICT COURT
15                      NORTHERN DISTRICT OF CALIFORNIA
16
     CALIFORNIA SPINE AND                    )   CASE NO. 4:19-cv-03533-DMR
17   NEUROSURGERY INSTITUTE,                 )
                                             )   FURTHER     JOINT    CASE
18                  Plaintiff,               )   MANAGEMENT STATEMENT
                                             )
19         v.                                )   Date: January 29, 2020
                                             )   Time: 1:30 pm
20 OXFORD HEALTH INSURANCE                   )   Place: Courtroom 4, 3rd Floor
   INC.; UNITED HEALTHCARE                   )
21 INSURANCE COMPANY,                        )
                                             )
22                  Defendants.              )
                                             )
23                                           )
24

25         The parties to the above-entitled action jointly submit this FURTHER JOINT
26   CASE MANAGEMENT STATEMENT as required by this Court’s Order dated
27   September 26, 2019 (Dkt. 26).
28


                                             1
         Case 4:19-cv-03533-DMR Document 38 Filed 01/22/20 Page 2 of 8



 1   1. JURISDICTION & SERVICE
 2
           The Court has subject matter jurisdiction pursuant to federal diversity
 3
     jurisdiction. There are no issues with respect to personal jurisdiction or venue. All
 4
     defendants have been served.
 5

 6   2. FACTS
 7

 8         Plaintiff, is an out-of-network neurosurgery practice. The Defendants are
 9   managed health care companies that underwrite and/or administer employee health
10   plans. Plaintiff performed a complex spinal surgery upon R.N., a member one of the
11   health plans administered and/or insured by Defendants. Plaintiff alleges that, prior to
12   performing the surgery, the Defendants promised that their payment for covered care
13   rendered to R.N. by out-of-network providers would be based on “usual and customary”
14   rates. Plaintiff further alleges that Defendants sent Plaintiff a letter pre-approving as
15   eligible for coverage the five surgical procedures Plaintiff later performed.
16
           Plaintiff’s charges for the surgery totaled $147,000.00. The Defendants’ payment
17
     totaled $7,911.24. Plaintiff alleges that this amount is grossly below the “usual and
18
     customary” rates it was promised. Defendants deny Plaintiff’s allegations and deny that
19
     they owe any further payment for the medical services provided by Plaintiff.
20

21   3. LEGAL ISSUES
22
           Plaintiff asserts claims for promissory estoppel and quantum meruit. The parties
23
     dispute whether Defendants’ communications with Plaintiff constituted an actionable
24
     promise to pay at the requested rates. The parties also dispute whether the Defendants’
25
     conduct constituted a request that Plaintiff perform the relevant services, and whether
26
     such services conferred a benefit upon the Defendants.
27

28


                                                 2
          Case 4:19-cv-03533-DMR Document 38 Filed 01/22/20 Page 3 of 8



 1   4. MOTIONS
 2
           Defendants filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), which
 3
     was denied by the Court (Dkt. 30). No other motions are contemplated at this time.
 4

 5   5. AMENDMENT OF PLEADINGS
 6
           Plaintiff filed its First Amended Complaint on October 3, 2019 (Dkt. 28), to
 7
     which Defendant filed an Answer (Dkt. 29). No further amendments of the pleadings
 8
     are anticipated.
 9

10   6. EVIDENCE PRESERVATION
11
           The parties have reviewed the Guidelines Relating to the Discovery of
12
     Electronically Stored Information (“ESI Guidelines”), and confirm that they have met
13
     and conferred pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and proportionate
14
     steps taken to preserve evidence relevant to the issues reasonably evident in this action.
15

16   7. DISCLOSURES
17
           The parties mutually agreed to postpone service of their Rule 26(a)(1)(A) initial
18
     disclosures until such time as the Court has had an opportunity to enter a protective
19
     order due to the fact that the documents at issue in this matter will contain personal
20
     health information protected by the Health Insurance Portability and Accountability Act
21
     of 1996.
22

23         The Court granted the parties’ stipulated protective order on January 9, 2020.
24   The parties agree to exchange initial disclosures by January 29, 2020.
25
     8. DISCOVERY
26
27         No discovery has been taken to date. The parties anticipate that discovery will
28   include document requests, interrogatories, requests for admission, depositions, and

                                                 3
          Case 4:19-cv-03533-DMR Document 38 Filed 01/22/20 Page 4 of 8



 1   other disclosure pertaining to the communications at issue, as well as parties’
 2   interpretation and/or understanding of the meaning of terms such as “usual and
 3   customary” within the context of the transactions giving rise to their dispute.
 4
     9. CLASS ACTIONS
 5

 6         This matter is not a putative class action.
 7
     10. RELATED CASES
 8

 9         There are no related cases.
10
     11. RELIEF
11

12         The Plaintiff seeks damages and/or restitution in an amount to be determined at
13   trial, but which Plaintiff believes to be approximately $139,088.76, which is the
14   difference between the Plaintiff’s billed charges and the amount the Defendants paid.
15   This figure may need to be adjusted to account for the impact of any applicable
16   deductibles, coinsurance or copayments owed by the patient. Plaintiff also seeks an
17   award of interest at the rate of 15% per annum, pursuant to Cal. Health & Safety Code
18   § 1371, as well as any other and further relief the Court deems just and proper.
19         Defendants contend that Plaintiff is not entitled to damages.
20
     12. SETTLEMENT AND ADR
21

22         The parties have agreed to proceed before a private mediator on February 5, 2020,
23   which was the first date available for all parties, counsel for the parties, and the agreed
24   upon mediator. The parties have filed a stipulation to extend the deadline to complete
25   mediation by an additional 14 days (Dkt. 36).
26
27

28


                                                 4
         Case 4:19-cv-03533-DMR Document 38 Filed 01/22/20 Page 5 of 8



 1   13. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
 2
           All parties have separately filed confirmations of their consent to have a
 3
     magistrate judge conduct all further proceedings including trial and entry of judgment.
 4

 5   14. OTHER REFERENCES
 6
           None.
 7

 8   15. NARROWING OF ISSUES
 9
           None at this time.
10

11   16. EXPEDITED TRIAL PROCEDURE
12
           The parties agree this matter is not suitable for Expedited Trial Procedure
13

14   17. SCHEDULING
15
           Per Court Order (Dkt. 27), the following dates have been set:
16

17         4/2/2020             Last day to complete all non-expert discovery
18                              Last day to disclose experts and provide reports
19
           4/30/2020            Last day to disclose rebuttal experts and provide reports
20

21         5/28/2020            Last day to complete all discovery from experts
22
           7/23/2020            Last day for hearing dispositive motions
23

24         9/15/2020            Last day for lead counsel to meet and confer regarding:
25                              (1) Preparation and content of the joint pretrial conference
26
                                statement;
27

28


                                                 5
          Case 4:19-cv-03533-DMR Document 38 Filed 01/22/20 Page 6 of 8



 1                             (2) Preparation and exchange of pretrial materials to be
 2                             served and lodged pursuant to paragraph 5(c) below; and
 3
                               (3) Settlement of the action
 4

 5         9/25/2020           Last day to serve and file a joint pretrial statement
 6
           10/5/2020           Last day to serve and file: (1) any objections to exhibits or to
 7
                               use of deposition excerpts or other discovery; (2) any
 8
                               objections to witnesses, including the qualifications of an
 9
                               expert witness; (3) any objection to proposed voir dire
10
                               questions, jury instructions and verdict forms that the parties
11
                               have been unable in good faith to resolve; (4) any opposition
12
                               to a motion in limine.
13

14         10/14/2020          Pre-trial conference at 3:00 p.m.
15
           10/26/2020          Trial commences at 9:00 a.m. (not more than 4 days)
16

17   18. TRIAL
18
           Per Court Order (Dkt. 27), jury trial will begin on 10/26/2020 at 9:00 a.m. at the
19
     U.S. District Court, 1301 Clay Street, Oakland, California.
20

21   19. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
22
           Each party has filed the “Certification of Interested Entities or Persons” required
23
     by Civil Local Rule 3-15. The parties hereby restate that that the following listed
24
     persons, associations of persons, firms, partnerships, corporations (including parent
25
     corporations) or other entities (i) have a financial interest in the subject matter in
26
     controversy or in a party to the proceeding, or (ii) have a non-financial interest in that
27
     subject matter or in a party that could be substantially affected by the outcome of this
28


                                                 6
         Case 4:19-cv-03533-DMR Document 38 Filed 01/22/20 Page 7 of 8



 1   proceeding: (1) California Spine and Neurosurgery Institute, Plaintiff; 2) Adebukola
 2   Onibokun, M.D., medical provider of services at issue; 3) R.N., the patient who received
 3   the medical services at issue; 4) Oxford Health Insurance, Inc., Defendant. Oxford
 4   Health Insurance, Inc. is a wholly owned subsidiary of UnitedHealthcare Insurance
 5   Company, which is a wholly owned subsidiary of UHIC Holdings, Inc., which is a
 6   wholly owned subsidiary of United HealthCare Services, Inc., which is a wholly owned
 7   subsidiary of UnitedHealth Group, Incorporated., which is a publicly traded company.
 8   5) UnitedHealthcare Insurance Company, Defendant. UnitedHealthcare Insurance
 9   Company is a wholly owned subsidiary of UHIC Holdings, Inc., which is a wholly
10   owned subsidiary of United HealthCare Services, Inc., which is a wholly owned
11   subsidiary of UnitedHealth Group, Incorporated, which is a publicly traded company.
12
     20. PROFESSIONAL CONDUCT
13

14         All attorneys of record for the parties have reviewed the Guidelines for
15   Professional Conduct for the Northern District of California.
16   21. OTHER
17
           None.
18
19    Dated: _January 22, 2020__          s/Anthony F. Maul
                                          Anthony F. Maul
20                                        Counsel for plaintiff

21

22    Dated: _January 22, 2020__          s/Sylvia Joo
23
                                          Courtney C. Hill
                                          Sylvia Joo
24
                                          Counsel for defendant

25

26                      ATTESTATION OF E-FILED SIGNATURE
27 I, Sylvia Joo, am the ECF user whose ID and password are being used to file this
28 Further Joint Case Management Statement. In compliance with Local Rule 5-1(i), I


                                                7
                           Case 4:19-cv-03533-DMR Document 38 Filed 01/22/20 Page 8 of 8



                 1    hereby attest that Anthony F. Maul, counsel for Plaintiff, has concurred in this filing.
                 2
                                                         By: s/Sylvia joo
                 3                                           Sylvia Joo
                 4

                 5

                 6

                 7

                 8

                 9

              10

              11

              12

              13

              14

              15

              16

              17

              18
              19

              20

              21

              22

              23

              24

              25

              26
              27

              28
1189917/49562048v.1



                                                                  8
